Judgment by a City *1082Magistrate, sitting as a Court of Special Sessions of the City of New York, Borough of Brooklyn [Municipal Term], convicting the defendant of a violation of section 183 of the Sanitary Code of the City of New York, reversed on the law, information dismissed and fine remitted. We are of the opinion that an owner of premises is guilty of a violation of section 183 of the Sanitary Code only when he has refused or neglected to comply with a regulation or order of the board of health made pursuant to sections 184 and 185 of the Sanitary Code. Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ., concur.